Citation Nr: 1134250	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent, prior to November 1, 2010, for degenerative disc disease (DDD) of the lumbar spine, status-post excision left L4-5 herniated nucleus pulpous and fusion with radiculopathy, and a rating greater than 40 percent from November 1, 2010.

2.  Entitlement to an effective date earlier than November 1, 2010 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 2000 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2011 the RO granted the Veteran an increased rating to 40 percent for his low back disability, effective November 1, 2010.  After the Veteran has perfected his appeal, however, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was brought before the Board in May 2009 and October 2010, at which times the increased rating claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The issue of entitlement to an effective date earlier than November 1, 2010 for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1.  Prior to November 1, 2010, the Veteran's low back disability was manifested by degenerative disc disease (DDD) with L5 and S1 radiculopathy, confirmed by x-ray and MRI, resulting in painful motion, tenderness and limited motion with forward flexion no worse than 85 degrees and extension no worse than 5 degrees.

2.  From November 1, 2010, the Veteran's low back disability is manifested by degenerative disc disease (DDD) with L5 and S1 radiculopathy, confirmed by x-ray and MRI, resulting in painful motion, tenderness and limited motion with forward flexion no worse than 30 degrees and extension no worse than 10 degrees.

3.  During the entire appellate time frame, the Veteran's L5 and S1 radiculopathy have been associated with his service connected low back disability with manifestations including numbness, weakness, decreased sensation, foot drop and abnormal gait, but with no evidence of any muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent, prior to November 1, 2010, for DDD of the lumbar spine, status-post excision left L4-5 herniated nucleus pulpous and fusion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a rating greater than 40 percent from November 1, 2010, for DDD of the lumbar spine, status-post excision left L4-5 herniated nucleus pulpous and fusion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for a separate 20 percent rating for moderate neurological abnormalities due to DDD with radiculopathy associated with the L5-S1 nerve have been met for the entire appellate time frame.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, Note (1), and 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in December 2004.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The Board notes the 2004 letter did not specifically inform the Veteran how disability ratings and effective dates are determined because this appeal stems from the Veteran's original claim seeking entitlement to service connection for a low back disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records and records associated with his grant of Social Security Administration (SSA) disability benefits identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2005 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, and related records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The Board concludes, therefore, the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

Increased Rating (Spine)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, which is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, staged ratings are applied here.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

The Veteran's low back disability was rated 20 percent disabling from August 13, 2004 (the date of separation from the military) to November 1, 2010.  In May 2011, the RO granted the Veteran an increased rating to 40 percent, effective November 1, 2010, the date of his most recent VA examination.  The Veteran claims his low back disability is more severe than currently rated. 

The Veteran's back condition is evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the lumbar spine.  Initially, the Board notes that arthritis may also be rated under DC 5003, for degenerative arthritis.  DC 5003, however, does not provide for a rating greater than 20 percent.  See 38 C.F.R. § 4.71a, DC 5003.

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait r abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal hyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees  Id., Notes (2) and (4).  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for intervertebral disc syndrome (IVDS).  The criteria for IVDS provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is awarded for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability. 

For reasons explained immediately below, upon review of all pertinent medical evidence, the Board concludes the Veteran is not entitled to an increased rating for his spine disability at any time period.  The medical evidence, however, indicates the Veteran has moderate sciatic radiculopathy throughout the entire appellate time frame and, therefore, is entitled to a separate 20 percent rating in accordance with the Notes following the General Rating Formula for Diseases and Injuries of the Spine.  See id.

For the purposes of clarity, the discussion below is separated into different time periods.  Regardless of the time period or regulations examined, however, the Board notes the VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Prior to November 1, 2010

The Veteran was medically discharged from the Air Force in August 2004 due to his low back disability.  From August 13, 2004, the day after his separation from active duty, the Veteran has been service connected for his low back disability.

Medical records indicate while the Veteran was on active duty, he suffered some sort of back injury in May 2002 and, subsequently, underwent a laminectomy in August 2002 and a spinal fusion in April 2003 with poor results.  

Private and VA records from 2003 and 2004 indicate no real relief from back pain following the in-service surgeries.  In March 2004, the Veteran had a private consultation from Dr. Staviski where the doctor noted complaints of pain and numbness, radiation and weakness down the left leg.  At that time, the Veteran also complained of bladder and bowel control loss, but Dr. Staviski opined the loss of control was not neurogenic.  On examination the Veteran's lumbar spine was tender, especially on extension and the Veteran's left leg was weak.  Dr. Staviski noted the Veteran could not significantly raise his left leg or dorsiflex his foot.  The left leg radiculopathy interfered with the Veteran's gait.  An MRI done at that time revealed fibrotic changes at L5-S1 and L4-L5 with S1 epidural tissue.  

The Veteran was afforded a VA examination in March 2005 where the examiner noted the Veteran's complaints of low back pain radiating down his left leg since May 2002, sensation of numbness in the lateral left foot and little toe and burning sensation on urination.  The examiner also noted the Veteran's prior laminectomy and spinal fusion.  On examination, the examiner noted mild tenderness limited forward flexion to 85 degrees and limited extension to 5 degrees, with no change on repetition.  The examiner diagnosed the Veteran with DDD with L5 and S1 radiculopathies.  

VA outpatient treatment records, Social Security Administration (SSA) disability records, and private medical records prior to November 1, 2010 are largely silent with regard to the Veteran's low back other than complaints of low back pain and radiating pain down the left leg.  

In short, prior to November 1, 2010, aside from neurological impairment, the Veteran's low back disability was manifested by pain, abnormal gait, x-ray evidence of DDD, limited flexion to 85 degrees and limited extension to 5 degrees.  The range of motion degrees indicated by the 2005 examiner were noted after consideration of functional loss due to pain, repetition, weakness, fatigability or incoordination and no further loss was found.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.45.  The evidence does not support a rating greater than 20 percent under DC 5242 and, indeed, does not even meet the criteria for 20 percent.

No medical evidence indicates the Veteran suffers with IVDS or has been on prescribed bed rest for incapacitating episodes during this time frame. 

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability for the reasons discussed in detail above.  

From November 1, 2010

The Veteran was most recently afforded a VA examination on November 1, 2010.  At that time, the Veteran complained of pain, radiating pain down the left lower extremity, and bowel incontinence for four months.  At that time, the Veteran was not using any assistive devices.  On examination, the examiner noted no spasms or weakness.  Forward flexion was limited to 40 degrees, but further limited to 30 degrees due to pain.  Extension was limited to 10 degrees due to pain.  The examiner noted no additional change of range of motion on repetition.  The Veteran was unable to do the toe and heel walking because of low back pain and the examiner noted a "left foot drop."  Even so, the examiner found no evidence of muscle atrophy and the Veteran's low back and left leg strength was described as 4/5.  The examiner also specifically indicated the Veteran suffered with no incapacitating episodes over the last 12 months.  The examiner diagnosed the Veteran with DDD with radiculopathy down the left lower extremity.

No other medical evidence is in the claims folder from November 1, 2010.

The Board finds the November 2010 VA examination is the first medical record reflecting range of motion results warranting a rating greater than 20 percent.   The November 2010 examination results supports the Veteran's increased rating to 40 percent, but no more.  That is, even taking into account the Veteran's functional loss due to pain, repetition, weakness, fatigability or incoordination, no further loss of motion was noted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.45.  

Accordingly, the Board finds the medical evidence does not support a rating greater than 40 percent from November 1, 2010 for the Veteran's low back disability.



Neurological Manifestations

Again, the General Rating Formula for Diseases and Injuries of the Spine indicate all neurologic abnormalities associated with a service connected spine disability shall be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (1). 

The Board notes the medical evidence indicates the Veteran's low back disability is also manifested by a well-healed, tender scar.  The Veteran is already service-connected for the scar and has not appealed the current rating for his scar.  Accordingly, the Board will not address this rating within this decision because it is not properly before the Board here. 

Rather, the Board concludes the preponderance of the evidence as described above indicates the Veteran is indeed suffering neurological manifestations as a result of his lumbar spine condition.  The Veteran's neurological manifestations, namely left leg weakness and numbness, have been consistently noted throughout the entire appellate time frame.

In contrast, the Board notes the Veteran also complained of bladder and bowel incontinence, but the medical evidence does not link these complaints to his low back disability.  Indeed, in March 2004, Dr. Staviski opined the Veteran's loss of bowel and bladder control are not neurogenic.  Similarly, the November 2010 VA examiner noted bowel incontinence only started four months prior.  Additionally, service connection for bladder and bowel incontinence was specifically denied in the RO's August 2005 rating decision and the Veteran did not appeal.  For these reasons, the Board finds no basis to award a separate rating for bladder and bowel incontinence here.

With regard to the Veteran's complaints of radicular pain down the left leg, on the other hand, the Board notes the RO did not expressly consider whether a separate rating was warranted for the Veteran's neurological abnormalities.  When the Board addresses an issue that was not addressed by the RO, consideration must be given to whether the Veteran will be prejudiced by the Board's consideration of the issue in the first instance.  In this case, given the favorable decision here, the Veteran's due process rights are not violated by this Board decision.  

As indicated above, the Veteran's neurological impairment has consistently been described as affecting the L5-S1, or sciatic, nerve.  Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Code 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Here, while there are some medical records referencing the Veteran's "drop foot" and the Veteran's difficulties raising his left leg or dorsiflexing his left foot, the medical evidence as a whole does not support a finding of complete paralysis of the sciatic nerve here.

Disability ratings for diseases of the peripheral nerves under Diagnostic Code 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating if the condition is mild regardless.  If the condition is considered "moderate", a 20 percent disability rating is provided.  If the condition is considered "moderately severe", a 40 percent disability rating is provided and a 60 percent rating is provided for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

In this case, the medical evidence supports a 20 percent rating under DC 8520 for moderate incomplete paralysis of the sciatic nerve, but no more.  That is, the medical evidence indicates the Veteran walks with an abnormal gait and sometimes a cane due, in part, to his left leg weakness.  Some medical reports indicate difficulties the Veteran has with ambulating his left leg or dorsiflexing his left foot. See Dr. Staviski's March 2004 Consultation.  At the same time, however, the November 2010 VA examiner found no evidence of muscle atrophy of the left leg and indicated the Veteran's strength as 4/5 on the left side. 

It is clear from the 2004 - 2010 medical records that left leg weakness and radiating pain have been persistent complaints of the Veteran throughout the appellate time frame.  According to the March 2005 VA examiner as well as Dr. Staviski's March 2004 consultation report, the Veteran's left leg radiculopathy adversely affects his gait.  The Veteran's "left foot drop" is noted within his Social Security Administration (SSA) disability records as well as the November 2010 VA examination, but with no visible muscular atrophy.

MRI and x-rays throughout the appellate time frame, moreover, note epidural tissue over the S1 nerve root, but with no evidence of current bulging or herniated discs.

For these reasons, the Board concludes the Veteran has moderate incomplete paralysis of the sciatic nerve thus warranting a separate 20 percent rating for the entire appellate time frame, but no more.  A moderately severe or severe condition has not been shown in light of evidence indicating no muscular atrophy, minimal objective confirmation of weakness, and, most recently, ambulating without assistive devices.

The Board notes for all ratings reviewed herein, the Veteran's functional loss was considered. 38 C.F.R. §§ 4.40, 4.45.  According to the medical evidence, none of the examiners noted any change in range of motion on repetition.  Indeed, the 40 percent rating assigned herein already takes into account painful forward flexion beyond 30 degrees.  No medical examiner observed muscle spasm, muscle atrophy or significant impairment of strength (the 2010 VA examiner found the Veteran's strength to be 4/5).  The Board concludes the Veteran's functional loss has already been taken into account with the ratings assigned here and does not otherwise warrant a greater rating then already awarded. The Veteran clearly has limitation of motion and neurological manifestations, but this is compensated by the current ratings. 

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in higher ratings for the Veteran's disability at any time period for the reasons discussed in detail above, but the Veteran is entitled to an additional 20 percent rating for neurological manifestations, namely sciatica, for the entire appellate time frame.  

The Board has considered all potentially applicable diagnostic codes, and finds no alternative code that would warrant a higher rating.

Extraschedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

The Veteran worked in the Air Force until 2004 when he was medically disqualified from service.  The Veteran is currently receiving SSA disability benefits and is not working.  While this is in part due to his low back, he also has significant other unrelated disorders, namely psychiatric, precluding his employment.  The Veteran's low back disorder clearly causes significant difficulties with his daily tasks, but these difficulties are already contemplated in his current rating as described above. 

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  

ORDER

Entitlement to an initial rating greater than 20 percent, prior to November 1, 2010, for degenerative disc disease (DDD) of the lumbar spine, status-post excision left L4-5 herniated nucleus pulpous and fusion with radiculopathy, and a rating greater than 40 percent from November 1, 2010, is denied but a separate 20 percent rating for moderate incomplete paralysis of the sciatic nerve is granted for the entire appellate time frame, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

A May 2011 rating decision, in pertinent part, granted the Veteran a total disability rating based on individual unemployability (TDIU), effective November 1, 2010, the date of his most recent VA examination.  The Veteran's representative, in an August 2011 statement, indicated the Veteran is entitled to an effective date earlier than November 1, 2010 for the grant of TDIU.  

The Board concludes the August 2011 statement is a timely notice of disagreement (NOD) of the May 2011 initial assignment of an effective date for the grant of TDIU.  Accordingly, the claim must be remanded to allow the RO to provide the veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the claim is remanded for the following:

Provide the Veteran and his representative a statement of the case as to the issue of entitlement to an effective date earlier than November 1, 2010 for the grant of TDIU. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of the claim. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until further notice is obtained.  

	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


